                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JAMES W. GOMEZ,

                               Petitioner,
                                                                     OPINION & ORDER
         v.
                                                                         18-cv-213-jdp
 SCOTT ECKSTEIN,

                               Respondent.


       James W. Gomez, appearing pro se, is a prisoner at the Green Bay Correctional

Institution. Gomez brings a petition for writ of habeas corpus under 28 U.S.C. § 2254. He

contends that his 2001 conviction for first-degree reckless homicide in the circuit court for

Marathon County is invalid for a number of reasons, including that the state trial court violated

the Double Jeopardy Clause of the Fifth Amendment by declaring a mistrial in the original

criminal proceeding and that the court violated his due process rights by denying his request

to withdraw his plea in the second proceeding. The court has allowed Gomez to proceed in

forma pauperis with his petition.

       The next step is for the court to conduct a preliminary review of the petition pursuant

to Rule 4 of the Rules Governing Section 2254 Cases. Under this rule, I must dismiss the

petition “[i]f it plainly appears from the petition and any attached exhibits that the petitioner

is not entitled to relief in the district court.” In reviewing this pro se petition, I must read the

allegations generously, reviewing them under “less stringent standards than formal pleadings

drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 521 (1972).

       I will dismiss the petition because my review shows that Gomez has already brought a

habeas petition about this conviction. Under 28 U.S.C. § 2244(b)(3)(A), a petitioner may not
file a second or successive application for habeas relief in the district court unless he first seeks

and obtains an order from the appropriate court of appeals authorizing the district court to

consider the application. A “second or successive” petition is one in which the prisoner is

challenging the same conviction that he challenged in a previous petition that was decided on

the merits. In re Page, 179 F.3d 1024, 1025 (7th Cir. 1999). That standard is met in this case.

        In 2004, Gomez brought a habeas petition in this court, challenging the same conviction

raised in this case. The court dismissed the petition, Gomez v. Berge, No. 04-C-0017-C, 2004

WL 2521250, at *1 (W.D. Wis. Oct. 22, 2004), and the Court of Appeals for the Seventh

Circuit affirmed the dismissal, Gomez v. Berge, 434 F.3d 940 (7th Cir. 2006). All of the claims

in Gomez’s new petition are claims that he could have brought in his previous one.

        If Gomez believes that he qualifies for an exception to the rule against filing successive

petitions, he must seek permission to file his petition with the Court of Appeals. I have no

authority to consider the petition until that court gives its approval. Nunez v. United States, 96

F.3d 990, 991 (7th Cir. 1996) (“A district court must dismiss a second or successive petition,

without awaiting any response from the government, unless the court of appeals has given

approval for its filing.”).

        Gomez has also filed a letter that I construe as including a motion for appointment of

counsel. Dkt. 9. But because I am denying the petition, I will deny the motion for appointment

of counsel as moot.

        Under Rule 11 of the Rules Governing Section 2254 Cases, the court must issue or

deny a certificate of appealability when entering a final order adverse to a petitioner. To obtain

a certificate of appealability, the applicant must make a “substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2); Tennard v. Dretke, 542 U.S. 274, 282 (2004).


                                                 2
This means that “reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Miller El v. Cockrell, 537 U.S. 322, 336

(2003) (internal quotations and citations omitted). Although the rule allows a court to ask the

parties to submit arguments on whether a certificate should issue, it is not necessary to do so

in this case. Because reasonable jurists would not debate whether this petition qualifies as

“second or successive,” I will not issue Gomez a certificate of appealability. He may seek a

certificate from the court of appeals under Fed. R. App. P. 22.



                                           ORDER

       IT IS ORDERED that:

       1. The petition for writ of habeas corpus filed by James W. Gomez, Dkt. 1, is
          DISMISSED for lack of authorization as a second or successive application.

       2. Petitioner’s motion for appointment of counsel, Dkt. 9, is DENIED as moot.

       3. Petitioner is DENIED a certificate of appealability. If petitioner wishes, he may seek
          a certificate from the court of appeals under Fed. R. App. P. 22.

       Entered October 9, 2018.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
